DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 04/13/2021, has been entered. Claims 1-22 are canceled, claim 23 is amended, and claim 24 is newly added. Accordingly, claims 23 and 24 are pending and considered in this Office Action.
Applicant’s amendment has distinguished the claims from the prior art teachings as relied upon in the Final Rejection mailed 01/13/2021.
REASONS FOR ALLOWANCE
Claims 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 23, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature requiring the delivery device to be “disposed on one side of two sides of the conveying rail and the plurality of heating chambers are disposed on the other side of the two sides of the conveying rail”.
	Notably, the closest art is U.S. 5,624,255 to Hisada et al. and U.S. 5,143,558 to Smith (Of Record). Hisada et al. (hereinafter “Hisada”) teaches a multipurpose controlled atmosphere 
	Smith is directed to a method of heat treating metal parts in an integrated continuous and batch furnace system including a rail system but the system is only disposed on a single side of the conveying rail. The person of ordinary skill in the art before the effective filing date of the claimed invention would not find it obvious to separate the delivery device and heating chambers such that the device is disposed on one side of the conveying rail and the heating chambers are disposed on the other side of the conveying rail. 
	Claim 24 depends directly from allowed claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738